     JAMES E. JOHNSON                                THE CITY OF NEW YORK
     Corporation Counsel
                                                    LAW DEPARTMENT                                           DONNA A. CANFIELD
                                                         100 CHURCH STREET                              Assistant Corporation Counsel
                                                         NEW YORK, NY 10007                                     phone: (212) 356-2461
                                                                                                         email: dcanfiel@law.nyc.gov



                                                                              April 30, 2021
             BY ECF
             Magistrate Judge Sarah L. Cave
             United States District Court
             Southern District of New York
             500 Pearl St. Room 702
             New York, NY 10007-1312

                                      Re:     Local 3621, et al., v. City of New York et al.
                                              Civil Action Number: 18 CV 4476

             Dear Magistrate Judge Cave:

                            I write to respectfully request that the parties’ discovery conference, currently
             scheduled for Tuesday, May 4, 2021, be adjourned until a date after May 13, 2021. I have
             consulted with Plaintiffs’ counsel, who consents to this adjournment request.
                             Defendants originally requested consent from Plaintiffs for a one-week
             adjournment, or until May 11, 2021, due to conflicts that prevented Defendants from appearing
             on May 4th in accordance with Your Honor’s April 26, 2020 Order. [ECF 390]. However,
             because Plaintiffs are not available from May 11, 2021 through May 13, 2021, Defendants
             respectfully request that the discovery conference be rescheduled for a date after May 13, 2021.
                               I thank the Court for its consideration of this request.
Defendants' request to adjourn the telephone conference scheduled
for May 4, 2021 (ECF No. 396) is GRANTED. The conference is                   Respectfully submitted,
rescheduled to Tuesday, May 18, 2021 at 11:00 am. The parties are
directed to call the Court's conference line at: 866-390-1828; access
code 380-9799, at the scheduled time. The Clerk of the Court is               ECF           /s/
respectfully directed to close ECF No. 396.                                   Donna A. Canfield
                                                                              Assistant Corporation Counsel
SO ORDERED         4/30/2021                                                  dcanfiel@law.nyc.gov

             cc:      Yetta G. Kurland
                      (by ECF)



                                                                  1
